         Case 2:20-cv-04096-GAM Document 120 Filed 05/28/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                      Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                         Order

        IT IS HEREBY ORDERED that Defendants’ Motion to Stay the Deadline to Respond to

Plaintiffs’ Complaint (ECF #118) is GRANTED.


                              28th
        It is SO ORDERED this ____day of __________,
                                          May        2021.


                                                     /s/ Gerald Austin McHugh
                                                 ______________________________
                                                 The Honorable Gerald A. McHugh
                                                 United States District Judge
